DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2020 has been considered by the examiner.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on July 10, 2020 as modified by the preliminary amendment filed on July 10, 2020. Claims 12-29 are now pending in the present application.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. Applicant is required to furnish a drawing under 37 CFR 1.81. No new matter may be introduced in the required drawing. 
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, Figures 1, 2, 3, 4A, and 4B must be shown or the feature(s) canceled from the claim(s).  For example, Figure 1 discloses a radar system including block 1 through block 4.  Figure 1 fails to label (i.e., transmitter 1, receiver 2, control and processing 3, etc.…). Figure 3 fails to label (i.e., mode selector 5). Moreover, block 4 in figure 1 fails to define its description in specification. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 13-19 and 21-29 are objected to because of the following informalities:  terms “A system according to” should be replaced with “The system according to”; terms “A method according to” should be replaced with “The method according to”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-29 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2015/0070208; Cited in IDS) in view of Dooi et al. (US 2006/0012511).
	Regarding claim 20, Goto discloses a method of operating a radar system for air area surveillance (Abstract; e.g., electronically scans first area of observation space), the radar system including
	a transmitter having a transmitting aperture (Fig. 1 antenna unit 11-2; paragraph [0018]; e.g., the second antenna unit 11-2 also is an electronic scanning antenna including a plurality of antenna elements arranged to form an array);
	a receiver having a receiving aperture (Fig. 1 and Fig. 3), the transmitting and receiving apertures being separate and configured to allow both the transmitter and receiver to operate simultaneously (Figs. 1 & 3; paragraphs [0030], [0036], [0042], [0052]; e.g., the first antenna unit 11-1 and the second antenna unit 11-2 may simultaneously form transmission beams and simultaneously scan the low elevation area and the high elevation area);
	the transmitting aperture providing a transmitting beam with an angular area which is relatively small compared with an angular area of space to be surveyed (Fig. 3 and Fig. 5; paragraphs [0019], [0029], [0043]);
	the receiving aperture being larger than the transmitting aperture such that a receiving beam formed from this aperture is narrower than the transmitting beam (Fig. 3; paragraphs [0019], [0042]; see reception beam width is narrower than transmission beam width; therefore, receiving aperture being larger than the transmitting aperture); and
	a further receiver, the transmitter and the further receiver being arranged to share the transmitting aperture (Fig. 1 and Fig. 5; paragraphs [0019], [0029], [0043]); and
	the method comprising:
	operating the transmitter to provide a transmitting beam (Fig. 3 see transmission beam; paragraph [0016]; e.g., the first antenna unit 11-1 forms transmission beams and radiates radio waves to a low elevation area by the formed transmission beams);
	scanning the transmitting beam over the angular area of space to be surveyed (Fig. 3 and Fig. 5; paragraph [0017] see the aperture area of the first antenna unit 11-1 is preferably made large so as to narrow the width (especially the width in the vertical direction) of the transmission beams that electronically scan the low elevation area);
	forming multiple receiving beams simultaneously from the receiving aperture (Fig. 3 see reception beams), the multiple receiving beams configured such that collectively they substantially match the angular area of the transmitting beam (Fig. 3 and Fig. 5; paragraphs [0004], [0050]); and
	scanning the multiple receiving beams over the angular area of space to be surveyed so as to match the scanning of the transmitting beam (Fig. 3 and Fig. 5; paragraphs [0004], [0050]). 
	Goto fails to specifically discloses switching the radar system between a first mode and second mode;	wherein in the first mode the transmitter transmits a signal with a duty cycle greater than fifty percent and the receiver is arranged to receive a signal from the transmitter reflected from a target; and in the second mode the transmitter is arranged to transmit a pulsed signal and the further receiver is arranged to receive the signal from the transmitter reflected from the target.
	However, Dooi discloses the radar configures to switching the radar system between a first mode and second mode (paragraph [0017]-[0018];e g., a controlling unit for controlling the transmitter unit and the receiver unit, and for switching between a first operation mode for making the apparatus function as an FM-CW radar and a second operation mode for making the apparatus function as a pulse radar);
	wherein 
	in the first mode the transmitter transmits a signal with a duty cycle greater than fifty percent and the receiver is arranged to receive a signal from the transmitter reflected from a target (paragraphs [0038], [0055]; e.g., in the FM-CW radar mode, the transmitting unit can be implemented as a pulse having a duty ratio of 50 percent (ON duration T1/cycle T0)x100(%)=50%)); and
	in the second mode the transmitter is arranged to transmit a pulsed signal and the further receiver is arranged to receive the signal from the transmitter reflected from the target (paragraphs [0017], [0038]-[0039]).
	Therefore, taking the teachings of Goto in combination of Dooi as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to switching the radar system between a first mode and second mode;	wherein in the first mode the transmitter transmits a signal with a duty cycle greater than fifty percent and the receiver is arranged to receive a signal from the transmitter reflected from a target; and in the second mode the transmitter is arranged to transmit a pulsed signal and the further receiver is arranged to receive the signal from the transmitter reflected from the target for advantages of detection performance in long and short ranges of a distance (Dooi: paragraph [0006]).
	Regarding claim 21, Goto in combination with Dooi discloses the method according to claim 20, wherein in the first mode the transmitter is operated to transmit a substantially continuous signal (Dooi: paragraph [0017] see FM-CW).
	Regarding claims 13 and  22, Goto in combination with Dooi discloses the radar system and method according to claims  12 and 20, wherein when operating in the first mode, the system scans for a target within the radar horizon (Goto: paragraphs [0004], [0040] see azimuth scan), and when operating in the second mode, scans for a target beyond the radar horizon (Goto: paragraph [0042] see high elevation).
	Regarding claims 14 and 23, Goto in combination with Dooi discloses the radar system according to claims 12 and 13, wherein the transmitter comprises: a transmitter antenna configured to be positioned higher above the earth's surface than a receiver antenna associated with the receiver (Goto: Fig. 1 see antenna 11-2).
	Regarding claims 15 and 24, Goto in combination with Dooi discloses the radar system according to claims 14 and 23, fails to specifically disclose wherein the transmitter antenna is positioned at least 5 metres higher above the earth's surface than the receiver antenna.
However, the Examiner takes Official Notice of the fact that it was notoriously well known in the art at the time of invention by applicant that the transmitter antenna is positioned at least 5 metres higher above the earth's surface than the receiver antenna for advantages avoiding interference and avoiding getting modulation on transmission signal.
Regarding claims 16 and 25, Goto in combination with Dooi discloses the radar system according to claims 12 and 24, comprising: a further transmitter, the transmitter and further transmitter configured and arranged to operate at different frequencies (Goto: paragraphs [0039], [0049]); and 
the receiver is configured and arranged to be sensitive to the transmitting frequencies of both the transmitter and the further transmitter (Goto: paragraphs [0039], [0049]).
Regarding claims 17 and 26, Goto in combination with Dooi discloses the radar system according to claims 12 and 25, wherein in the first mode the transmitter is configured and arranged to transmit a substantially continuous signal (Dooi: paragraph [0017] see FM-CW).
Regarding claims 18 and 27, Goto in combination with Dooi discloses the radar system according to claims 12 and 26, wherein the transmitter and further receiver are, when the radar system is in operation, mounted above the receiver antenna (Goto: Fig. 1 references 11-1 and 11-2; paragraph [0027]).
Regarding claims 19, 22, 28, and 29, Goto in combination with Dooi discloses the radar system and the method  according to claims 17, 20, 27, and 21, wherein the system is configured to, when operating in the first mode, scan for a target within the radar horizon, and when operating in the second mode, to scan for a target beyond the radar horizon (Dooi: paragraphs [0083], [0086]; Claim 15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648